Citation Nr: 0900917	
Decision Date: 01/09/09    Archive Date: 01/14/09

DOCKET NO.  05-38 349	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Entitlement to service connection for diabetes mellitus, to 
include as secondary to exposure to herbicide.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Jason R. Davitian, Counsel


INTRODUCTION

The veteran served on active duty from September 1967 to 
September 1970, with service in the Republic of Korea from 
April 1968 to May 1969.

This case is before the Board of Veterans' Appeals (BVA or 
Board) on appeal from a September 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in 
Nashville, Tennessee (RO), which denied the benefit sought on 
appeal.

The issue of entitlement to service connection for 
respiratory condition, secondary to diabetes mellitus, was 
raised during a May 2008 hearing before a Decision Review 
Officer.  This issue is referred to the RO for proper 
adjudication.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The veteran contends that he was exposed to herbicide while 
at the Demilitarized Zone of Korea (DMZ).  He asserts that 
while his artillery unit was not stationed there, he was sent 
there for a three month period digging bunkers within 99 feet 
of the DMZ.  During this time, he was exposed to herbicide 
being sprayed on the DMZ. 

The Department of Defense (DOD) has determined that Agent 
Orange was used along the Korean demilitarized zone (DMZ) 
from April 1968 to July 1969.  Veterans assigned to one of 
the units identified by the DOD as being at or near the 
Korean DMZ during that time period are presumed to have been 
exposed to herbicide agents.  See MR21-1MR, Part IV, Subpart 
ii, Chapter 2, Section C; see also Veterans Benefits 
Administration (VBA) "Fact Sheet" distributed in September 
2003.

The veteran's personnel records show that he was assigned to 
Battery A, 2nd Battalion, 8th Artillery, 7th Infantry Division 
and was in Korea from April 22, 1968 to May 29, 1969.  His 
assignment does not match any units identified by DOD as 
being assigned to the DMZ.  Nevertheless, in light of his 
testimony that he was sent there with support personnel, VA 
must undertake additional development to attempt to 
corroborate the veteran's testimony.  

In  this regard, the Board notes that VA has developed 
specific procedures to determine whether a veteran was 
exposed to herbicides in Korea.  VA's Adjudication Procedural 
Manual, M21-1MR, Part IV, Subpart ii, Chapter 2, Section C, 
para. 10(l) directs that a request should be sent to the U.S. 
Army and Joint Services Records Research Center (JSRRC) for 
verification of location of a veteran's unit(s) if he alleges 
service along the DMZ between April 1968 and July 1969, and 
was assigned to a unit not already identified by the DOD as 
having served along the DMZ.

As it appears that the RO has not attempted to verify the 
veteran's assertion that he served along the DMZ while he was 
in Korea, the Board finds that the RO should attempt to 
verify the veteran's alleged herbicide exposure, following 
the procedures provided in VA's Adjudication Procedure 
Manual.  The United States Court of Appeals for Veterans' 
Claims has consistently held that the evidentiary development 
procedures provided in VA's Adjudication Procedure Manual, 
M21-1MR, are binding.  See Patton v. West, 12 Vet. App. 272, 
282 (1999) (holding that the Board failed to comply with the 
duty to assist requirement when it failed to remand the case 
for compliance with evidentiary development called for by the 
M21-1MR).

Accordingly, the case is REMANDED for the following action:

1.  Attempt to verify the veteran's alleged 
herbicide exposure in Korea from April 1968 to May 
1969, following the procedures set forth in M21- 
1MR, Part IV, Subpart ii, Chapter 2, Section C, 
para. 10(l); specifically, by submitting a request 
to JSRRC for verification of locations of the 
veteran's assigned units and the possibility of 
herbicide exposure.  All requests and responses 
received should be associated with the claims file.  
If such verification is not possible, it should be 
so certified for the record (along with a 
description of the extent of the verification 
conducted).

2.  Then, readjudicate the veteran's 
claim for service connection for diabetes 
mellitus, to include as secondary to 
exposure to herbicide.  If the benefit 
sought on appeal remains denied, provide 
the veteran with an SSOC.  The SSOC 
should contain notice of all relevant 
actions taken on the claim, to include a 
summary of the evidence and applicable 
law and regulations considered pertinent 
to the issue.  An appropriate period of 
time should be allowed for response.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
JONATHAN B. KRAMER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).

